Exhibit 10.2
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(ERNIE R. KRUEGER)
     THIS AMENDMENT TO AN AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and
entered into as of the 28th day of January, 2010, by and between Mackinac
Financial Corporation, a Michigan corporation which is a registered bank holding
company (hereinafter referred to as the “Company”) and Ernie R. Krueger
(hereinafter referred to as “Employee”).
     WHEREAS, the Company and Employee previously entered into an Amended and
Restated Employment Agreement dated as of January 31, 2007 (“Employment
Agreement”);
     WHEREAS, the Company has elected to participate in the Troubled Assets
Relief Capital Purchase Program (“TARP”) established by the Emergency Economic
Stabilization Act of 2008 (“EESA”) and amended by the American Recovery and
Reinvestment Act of 2009 (“ARRA”) in order to strengthen the capital position of
the Company;
     WHEREAS, the Company and Employee amended the Employment Agreement on
April 21, 2009 to comply with the ARRA Executive Compensation Standards and to
limit the Company’s right to terminate Employee;
     WHEREAS, the employment period under the Employment Agreement will
terminate on January 31, 2010; and
     WHEREAS, the Company and Employee wish to extend the employment period and
to modify the Employee’s salary terms.
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

  1.   Section 2 of the Employment Agreement is hereby amended, effective as of
February 1, 2010, to read as follows:

“2. Term of Employment. The employment of Employee shall be for the period
commencing on February 1, 2010 and ending on January 31, 2012, subject to
earlier termination or renewal as provided in this Agreement (the initial
two-year employment period and any extensions thereof shall be the “Employment
Period”). The Employment Period shall be automatically extended for subsequent
two-year periods, subject to the terms of this Agreement, unless either party
gives written notice to the other not to extend the Employment Period at least
90 days prior to the expiration of the then existing Employment Period.”

 



--------------------------------------------------------------------------------



 



  2.   Section 2(a) of the Employment Agreement is hereby amended to read as
follows:

          “(a) salary of not less than $185,000 per year (to be reviewed
annually by the Company Board), payable at the intervals at which other
executive officers of the Company and Bank are paid;”
     3. Except as expressly amended herein, the Employment Agreement, as amended
on April 21, 2009, remains unchanged and continues in full force and effect.
MACKINAC FINANCIAL CORPORATION

             
BY:
  /s/ Paul D. Tobias       Date: 1/28/10
 
           
 
           
Name:
  Paul D. Tobias        
 
           
Its:
  Chairman and Chief Executive Officer        
 
            EMPLOYEE        
 
            /s/ Ernie R. Krueger                  
 
           
Name:
  Ernie R. Krueger       Date: 1/29/10

 